DETAILED ACTION – ALLOWABILITY NOTICE

This office action is in response to the remarks and amendments filed on 8/13/2021.    Claims 1 and 4-16 are allowed.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Ulbrich on 1/12/2022.
Examiner has amended the application in accordance with MPEP §1302.04, which states “An examiner’s amendment may be used to correct informalities in the body of the written portions of the specification as well as all errors and omissions in the claims.”
The application has been amended as follows: 
Claim 11:  Far-infrared fibers that can be used to make a quilt structure with a non-powered energy layer, comprising an insulating layer, a first barrier layer, a second barrier layer, a first fabric layer and a second fabric layer, the first and second barrier layers disposed on opposite sides of the insulating layer, and the first and second fabric layers disposed on respective first and second barrier layers, wherein at least one of the insulating layer, the first fabric layer and the second fabric layer include the far-infrared fibers, and wherein at least one of the first barrier layer and the second barrier layer is a textile containing a metal material, the far infrared fibers comprising:
a first polymer matrix; and
a first bio-energetic filler, being dispersed in the first polymer matrix;
wherein the first bio-energetic filler contains the following elements: titanium (Ti), germanium (Ge), zinc (Zn), aluminium (Al) and magnesium (Mg), and wherein the first far-infrared filler does not contain the following elements: scandium (Sc), vanadium (V), chromium (Cr), cobalt (Co), and antimony (Sb).



REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance:  Applicants’ invention is directed toward a quilt and far-infrared fibers which provide a non-powered energy layer.  The far-infrared fibers are comprised of a specific combination of materials as recited in the claims.  The combination of claimed structures is not found in the prior art in the claimed configuration, nor would it be obvious to combine any multiple prior art references in an obvious manner to yield the claimed invention.  For additional discussion of reasons for allowance see office action dated 5/24/2021.

CONCLUSION

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYLES A THROOP/Primary Examiner, Art Unit 3673